PD-1595-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                            Matthew J. Kita                           Transmitted 5/11/2015 9:42:25 AM
                        attorney and counselor at law                  Accepted 5/11/2015 10:54:46 AM
                                                                                        ABEL ACOSTA
                                 p.o. box 5119                                                  CLERK
                             dallas, texas 75208



                                   May 11, 2015

Via e-filing                                                               May 11, 2015
Mr. Abel Acosta
Court of Criminal Appeals
201 East 14th Street, Room 106
Austin, Texas 78705

        Re:   Roger Liverman v. State of Texas
              Case No. PD-1595-14
              Aaron Liverman v. State of Texas
              Case No. PD-1596-14

Dear Mr. Acosta:

I represent Appellants-Respondents Roger and Aaron Liverman in the above-
referenced appeals. I write to confirm that I will present oral argument to the
Court on their behalf on May 20, 2015 at 1:30 p.m.


                                          Respectfully submitted,

                                          /s/ Matthew J. Kita

                                          Matthew J. Kita

cc:     Via e-filing
        Ms. Lara Tomlin
        Denton County District Attorney’s Office
        P. O. Box 2344
        Denton, Texas 76202




      p: 214.699.1863          matt@mattkita.com                f: 214.347.7221